On Rehearing.
If it be conceded that the court improperly struck count 11, upon the theory that it constituted a departure from the suit as originally begun, it would be error without injury to plaintiff; for the all-sufficient reason that the evidence shows, as indicated in the original opinion, that whatever oral agreements or conversations may have been had between the parties, plaintiff and defendant's agent, Brooks, were merged in the written contract thereafter executed between the parties, and this written contract became the sole memorial of their agreement. Therefore, under the evidence the plaintiff would not be entitled to recover for the breach of an oral agreement set up in count 11.
The application for rehearing is therefore overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.